 
 
I 
108th CONGRESS
2d Session
H. R. 5046 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Tom Davis of Virginia (for himself, Mr. Moran of Virginia, Mr. Wolf, Mr. Boucher, Mr. Cantor, Mr. Scott of Virginia, Mr. Goode, Mr. Goodlatte, Mr. Schrock, and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the tragic loss of lives at the Pentagon on September 11, 2001, and to support construction of the Pentagon 9/11 Memorial in Arlington, Virginia. 
 
 
1.Short titleThis Act may be cited as the Pentagon 9/11 Memorial Commemorative Coin Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)Construction of the Pentagon was completed in the midst of World War II on January 15, 1943. 
(2)September 11, 2001, marks a tragic day in the history of the United States and the Pentagon Building located in Arlington, Virginia. 
(3)184 individuals ages 3 to 71 lost their lives through the horrific event that unfolded at the Pentagon on September 11, 2001. 
(4)An appropriate memorial reminding us of the brave men, women, and children who perished has been designed and is to be built on 1.93 acres located on the western side of the Pentagon Building. 
(5)The target completion date for the construction of the Pentagon Memorial park is late fall 2006. 
(6)Almost $30,000,000 will need to be raised from the private sector in order to begin construction of the memorial and to maintain it upon completion. 
(7)The surcharge proceeds from the sale of a commemorative coin, which would have no net cost to the taxpayers, would raise valuable funding for the construction and maintenance of the Pentagon Memorial in remembrance of those who lost their lives at the Pentagon on September 11, 2001. 
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$50 gold coins$50 coins, in the number determined under subsection (b), which shall— 
(A)weigh 1 ounce; 
(B)have a diameter of 1.287 inches; and 
(C)contain 91.67 percent gold and 8.33 percent alloy. 
(2)$1 silver coinsSuch number of $1 coins as the Secretary determines appropriate to meet demand, which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(3)Half dollar clad coinsSuch number of half dollar coins as the Secretary determines appropriate to meet demand, which shall— 
(A)weigh 11.34 grams; 
(B)have a diameter of 1.205 inches; and 
(C)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code.
(b)Number of gold coins
(1)In generalThe number of gold coins minted and issued under this Act shall equal the sum of 10,000 and the number determined under paragraph (2).
(2)Determination of numberThe Secretary, in consultation with the Attorney General of the United States, the Secretary of Defense, and the Governor of Virginia shall determine the number of innocent individuals confirmed or presumed to have been killed as a result of the terrorist attack against the Pentagon that occurred on September 11, 2001, and shall identify such individuals. 
(c)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(d)Numismatic itemsFor purposes of section 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
(e)Sources of bullionFor the purpose of minting coins under this Act, the Secretary may only use metals that are from natural deposits in the United States or any territory or possession of the United States. 
(f)Special treatment under exigent circumstances 
(1)FindingsThe Congress finds as follows: 
(A)The limitations contained in paragraphs (1) and (2)(A) of section 5112(m) of title 31, United States Code, and section 5134(f)(1)(B) of such title have well served, and continue to serve, their purpose of bringing greater stability to the markets for commemorative coins, maximizing demand and participation in such programs, and ensuring that such programs have a broad base of private support and are not used as the primary means of fundraising by organizations that are the recipients of surcharges. 
(B)The shocking circumstances of September 11, 2001, the broad base of public interest in remembering those innocent individuals who lost their lives at the Pentagon on September 11, 2001, and participating in the raising of funds for the Pentagon Memorial Fund, and the importance of implementing this coin program as quickly as possible, notwithstanding the limitations contained in such paragraphs, justify exempting the coins produced under this Act from such limitations. 
(2)ExemptionParagraphs (1) and (2) of section 5112(m) of title 31, United States Code, and section 5134(f)(1)(B) of such title shall not apply to coins authorized under this Act. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the spirit and bravery of the civilians, servicemen and women that work at the Pentagon and were aboard Flight 77 on September 11, 2001. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2001; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Secretary of Defense, the Executive Committee of the Pentagon Memorial Fund, and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coins 
(1)In generalExcept as provided under paragraph (2), coins minted under this Act shall be issued in uncirculated quality. 
(2)Gold coins$50 coins minted under section 3(a)(1) shall be issued only in proof quality. 
(b)Mint facility 
(1)In generalExcept as provided under paragraph (2), only 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(2)Clad coinsAny number of facilities of the United States Mint may be used to strike the half dollar coins minted under section 3(a)(3). 
(c)Period for issuanceThe Secretary— 
(1)shall commence issuing coins minted under this Act as soon as possible after the date of the enactment of this Act; and 
(2)shall not issue any coins after the end of the 1-year period beginning on the date such coins are first issued. 
6.Sale of coins 
(a)Sale priceThe coins issued under section 3(a) (other than the $50 gold coins referred to in subsection (d)) shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharges required by section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping), including the cost of the coins presented under subsection (d). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under section 3(a) at a reasonable discount. 
(c)Prepaid orders
(1)In generalThe Secretary shall accept prepaid orders received before the issuance of the coins minted under section 3(a).
(2)Reasonable discountThe sale prices with respect to such prepaid orders shall be at a reasonable discount. 
(d)Gold coinsNotwithstanding section 5(c)(2), the Secretary shall issue a $50 coin minted under section 3(a)(1) for presentation free of charge to the next of kin or personal representative of each individual identified under section 3(b)(2). The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of such gold coins. 
7.Surcharges on sale of coins 
(a)In generalAny sale by the Secretary of a coin minted under this Act shall include a surcharge of— 
(1)$100 per coin for the $50 gold coins; 
(2)$10 per coin for the $1 coin; and 
(3)$5 per coin for the half dollar coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Pentagon Memorial Fund for the purposes of construction of a memorial at the Pentagon, Arlington, Virginia. 
(c)AuditThe Pentagon Memorial Fund shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (a). 
 
